                                                         x
           Case 3:21-cv-00187-HDM-CLB Document 3 Filed 04/21/21 Page 1 of 3


                                                                          September 3, 2020

1

2
                                  UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4

5
     IN RE: ELECTRONIC SUBMISSION OF
6    NDOC PRISONER DOCUMENTS                                     FIFTH AMENDED GENERAL
                                                                      ORDER 2012-01
7

8             Since February 19, 2013, the United States District Court for the District of

9    Nevada (“Court”), the Nevada Department of Corrections (“NDOC”), and the Office of

10   the Attorney General of the State of Nevada have participated in an electronic filing

11   project designed to reduce the cost of processing prisoner filings in cases filed under 42

12   U.S.C. § 1983 under General Order No. 2012-01. The terms of the e-filing project are

13   now mandated as follows:

14         1. Electronic filing of prisoner filings in civil rights cases was implemented at

15            Northern Nevada Correctional Center (“NNCC”) in 2013, at Lovelock Correctional

16            Center (“LCC”) in 2015, and on April 1, 2020 at both Ely State Prison (“ESP”) and

17            High Desert State Prison (“HDSP”).

18         2. All prisoner filings in all federal cases before this Court, including civil rights and

19            habeas corpus cases, must be filed electronically at those facilities which have

20            implemented electronic filings.

21         3. All NDOC prisoner filings in all federal cases before this Court, including civil

22            rights and habeas corpus cases, must be filed electronically beginning no later

23            than January 1, 2022, excluding filings from rural NDOC camps.

24   ///

25   ///

26   ///

27
     Case 3:21-cv-00187-HDM-CLB Document 3 Filed 04/21/21 Page 2 of 3




1    4. NDOC will be provided with free Public Access to Court Electronic Records

2       (“PACER”) accounts for use by the law librarians who become registered users.

3    5. NDOC staff must scan to PDF and transmit electronically to the Court all

4       documents presented by prisoners for filing with the Court. The original

5       documents must be returned to the prisoner. All documents submitted for filing

6       by prisoners in NDOC facilities must be emailed to the Court in PDF format, and

7       in accordance with NDOC procedures therefor.

8    6. The Court will receive and file the prisoners’ documents electronically. After

9       traditional service of the prisoner’s complaint, and appearance by an opposing

10      party, electronic transmission of the filed document to opposing parties who are

11      registered users of the Court’s electronic filing system constitutes service of the

12      hyperlinked document for purposes of Rule 5(b)(3) of the Federal Rules of Civil

13      Procedure. The inmate must mail a copy of the prisoner’s electronically filed

14      document to non-registered users.

15   7. Each NDOC facility, excluding rural NDOC camps, must establish an email

16      address for receipt of documents filed electronically. NDOC staff will print the

17      electronic transmission receipt, the hyperlinked order, and other documents filed

18      by the Court. Receipt of copies of the receipt and hyperlinked documents by the

19      prisoner constitutes service of the document on the prisoner. If the prisoner

20      refuses delivery or is no longer at a particular NDOC facility, NDOC staff must

21      indicate the reason for non-delivery on the transmission receipt and email it to

22      the Court.

23   8. Opposing parties who are registered users of the Court’s electronic filing system

24      must serve filings on NDOC prisoners by the Court’s electronic filing system.

25      NDOC staff must print and provide to prisoners the electronic receipts, and the

26      hyperlinked documents filed by opposing parties.

27                                             2
        Case 3:21-cv-00187-HDM-CLB Document 3 Filed 04/21/21 Page 3 of 3




1          The Court has evaluated the e-filing project and determined it should be

2    continued permanently at all NDOC facilities, excluding rural NDOC camps, and that the

3    e-filing project will become mandatory at other NDOC facilities on the schedule stated

4    above.

5          DATED THIS 3rd Day of September 2020.

6

7

8
                                             MIRANDA M. DU, CHIEF JUDGE
9                                            UNITED STATES DISTRICT COURT
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27                                               3
